Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.  
Claims 1-6 and 8-14 are pending.  
Claims 7 and 15 are cancelled.  
Claims 1-6 and 8-14 stand rejected.  

Claim Objections
Claim 1 is objected to because of the following:  Claim 1 recites “forming an end point of the PCI-Expres bus” (emphasis added).  However, a “PCI-Expres bus” is not recited previously to this excerpt of Claim 1.  The word “Expres” in the excerpt seems to be missing a letter s.  The examiner will treat the above claim expert to state: forming an end point of a PCI-Express bus.  
The language of Claim 1 alternates between “root complex” as two words, and “rootcomplex” as one word.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda et al. (Pub. No.: US 20060114918 A1) in view of Moll (Pub. No.: US 20040230735 A1), hereafter respectively referred to as Ikeda and Moll.  
	In regard to Claim 1, Ikeda teaches A method of interconnecting a plurality of PCI-Express based computing systems (An end point 115b and a legacy end point 116b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8) in a cluster (the PCI Express system as shown in FIG. 4.  An end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8), the method comprising: using a network switch comprising a plurality of PCI-Express enabled inbound ports (An end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  Switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8).  
Ikeda teaches configuring the network switch as a hub of a star interconnection (switch 117 (or 134).  As shown in FIG. 8, the switch is recognized as a set of virtual PCI-PCI bridges. In the figure, each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports.  Para. 126, FIGS. 1-2, 4-5, 8), for interconnecting the plurality of PCI-Express based computing systems (end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8).  
Ikeda teaches interconnecting the plurality of PCI-Express based computing systems by connecting an outbound PCI-Express enabled port (An end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8), at a PCI based peripheral module enabled for system interconnection (FIG. 4 shows a component of end point 115b that includes a communication line directly extending to switch 117b, Para. 115), forming an end point of the PCI-Express bus (end point 115b, Para. 115, FIG. 4), of each one of the PCI-Express based computing systems (end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8), to a one of the plurality of inbound PCI-Express enabled ports of the network switch (switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8).  
Ikeda teaches, a PCI-Express bus system (PCI Express is a standard expansion bus that can be used for all computers, Para. 113), wherein the network switch enables data transfer back and forth between said PCI-Express based computing systems using PCI-Express protocol (switch 117 (or 134). Each double-headed arrow indicate a PCI Express link 114 (or 126). Para. 116-120, 126, FIGS. 4-6, 8).  
Ikeda fails to teach each of the PCI-Express based computing system each comprising at least a root complex, each root complex controlling a PCI-Express bus system; interconnecting the plurality of computing systems, under control of the at least the respective root complex of each one of the PCI-Express based computing systems; wherein a bus system, under control of each of the respective root-complexes connected to the outbound port of the bus, connects the outbound port at the peripheral module enabled for system interconnection interconnects the computing systems via connection to the at least the respective root-complexes of the plurality of computing systems.  
Moll teaches each of the PCI-Express based computing system (FIG. 2A shows Devices 11j, 11k, 11m connected through Bus_0 (root).  FIG. 2A shows Devices 11n, 11o connected through Bus_1 (virtual peripheral bus - 19)) each comprising at least a root complex, each root complex controlling a PCI-Express bus system (the configurable host bridge serves as a root bridge of the peripheral bus fabric, Para. 15, FIG. 2A.  Host bridge 9 (root) and configurable host bridge 15, Para. 34, FIG. 2A).  
Moll teaches interconnecting the plurality of computing systems (support one or more versions of the PCI-X specification.  Devices 11j, 11k, 11m, 11n, and 11o.  Para. 34, FIG. 2A), under control of the at least the respective root complex of each one of the PCI-Express based computing systems (the configurable host bridge serves as a root bridge of the peripheral bus fabric, Para. 15, FIG. 2A.  Host bridge 9 and configurable host bridge 15, Para. 34, FIG. 2A).  
Moll teaches, wherein the bus system (Bus_0 and Bus_1 within a peripheral bus fabric 200 in FIG. 2A, Para. 34), under control of each of the respective root-complexes connected to the outbound port on the bus (secondary port of Host Bridge 9 and a port of Configurable Host Bridge 15 in FIG. 2A, Para. 34), connects the outbound port at the peripheral module enabled for system interconnection (bridge 13e, Para. 35, FIG. 2A) interconnects the computing systems via connection to the at least the respective root-complexes of the plurality of computing systems (bridge 13e, which bridges bus_0 to the virtual peripheral bus 19, has its primary port coupled to bus_0 and its secondary port coupled to the virtual peripheral bus 19 (bus_1), Para. 35, FIG. 2A).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Moll with the teachings of Ikeda since Moll provides a technique for utilizing multiple root bridges, which can be introduced into the system of Ikeda to permit efficient bus switching among a number of devices involving an extensive bus fabric.  


	In regard to Claim 3, Ikeda teaches, wherein the network switch further comprising a first PCI-Express expansion port (switch 117b via a PCI Express 114d, Para. 115, FIGS. 4-5, 8), wherein the first PCI-Express expansion port utilizes PCI-Express protocol and is enabled to connect to a second PCI-Express expansion port (each double-headed arrow indicate a PCI Express link 114 (or 126), Para. 116-120, 126, FIGS. 4-6, 8) on a second network switch (switch 117b is connected to a switch 117c, Para. 115-120, 126, FIGS. 4-6, 8).  


Claims 2 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda in view of Moll, and further in view of Boyd et al. (Pub. No.: US 20070019637 A1), hereafter referred to as Boyd.  
	In regard to Claim 2, Ikeda teaches using the network switch for data transfer (switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8), the data transfer method comprising: connecting a first of the plurality of PCI-Express based computing systems to a first PCI-Express enabled inbound port of the network switch by way of a first PCI-Express outbound port enabled for system interconnection at the end point of the PCI-Express bus on the first of the plurality of PCI-Express based computing system (end point 115b connected to a switch 117b, Para. 115, FIGS. 4-6, 8).  
Ikeda teaches connecting a second of the plurality of PCI-Express based computing systems to a second PCI-Express enabled inbound port of the network switch by way of a second PCI- Express outbound port enabled for system interconnection at the end point on the second of the plurality of PCI-Express based computing system (legacy end point 116b connected to a switch 117b, Para. 115, FIGS. 4-6, 8).  
Ikeda teaches transferring data to and from the first of the interconnected PCI-Express based computing systems and the first PCI-Express enabled inbound port of the network switch using PCI-Express protocol (switch 117 (or 134). Each double-headed arrow indicate a PCI Express link 114 (or 126). Para. 116-120, 126, FIGS. 4-6, 8).
Ikeda teaches transferring data to and from the second of said interconnected PCI-Express based computing systems and the second PCI-Express enabled inbound port of the network switch using PCI-Express protocol (switch 117 (or 134). Each double-headed arrow indicate a PCI Express link 114 (or 126). Para. 116-120, 126, FIGS. 4-6, 8).  
Ikeda teaches transferring data between the first PCI-Express enabled inbound port on the network switch and the second PCI-Express enabled inbound port on the network switch, such that data transfer and communication is performed between the first and second of the interconnected PCI-Express based computing systems in the cluster using PCI-Express protocol by interconnecting the respective root-complexes (switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8).
Ikeda fails to teach wherein the first PCI-Express outbound port of the first of the interconnected PCI-Express based computing systems is connected to the root complex of the first of the interconnected PCI-Express based computing systems and the second PCI-Express outbound port of the second of the interconnected PCI-Express based computing systems is connected to the root complex of the second of the interconnected PCI-Express based computing systems.  
Boyd teaches, wherein the first PCI-Express outbound port of the first of the interconnected PCI-Express based computing systems is connected to the root complex of the first of the interconnected PCI-Express based computing systems (root complex 108 attached to I/O fabric 144 through I/O link 110 of root node (RN) 160, Para. 22, FIGS. 1, 3) and the second PCI-Express outbound port of the second of the interconnected PCI-Express based computing systems is connected to the root complex of the second of the interconnected PCI-Express based computing systems (root complex 118 attached to I/O fabric 144 through I/O link 120 of root node (RN) 161, Para. 22, FIGS. 1, 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Boyd with the teachings of Ikeda since Riley provides a technique for communications among root nodes involving PCI-Express, which can be introduced into the system of Boyd to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 4, as presented in the rejection of Claim 1, Ikeda teaches the outbound PCI-Express port.  
Ikeda fails to teach, wherein the outbound PCI-Express port enabled for system interconnection is an end point of the PCI-Express bus system under control of the respective at least the root complex of the PCI-Express based computing system connecting to the network switch.  
Boyd teaches, wherein the outbound PCI-Express port enabled for system interconnection is an end point of the PCI-Express bus system under control of the respective at least the root complex of the PCI-Express based computing system connecting to the network switch (distributed computing system which uses the PCI Express protocol, Para. 21, FIGS. 1, 3.  One or more root complexes 108, 118, 128, 138, and 139, attached to I/O fabric 144 through I/O links 110, 120, 130, 142, and 143, and to memory controllers 104, 114, 124, and 134 of root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Boyd with the teachings of Ikeda since Riley provides a technique for communications among root nodes involving PCI-Express, which can be introduced into the system of Boyd to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.


Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Ikeda et al. (Pub. No.: US 20060114918 A1) in view of Boyd et al. (Pub. No.: US
20070019637 A1), hereafter respectively referred to as Ikeda and Boyd.  
In regard to Claim 5, Ikeda teaches A method for exchanging data between a plurality of interconnected PCI-Express enabled computing devices, forming a cluster (the PCI Express system shown in FIG. 4.  An end point 115b and a legacy end point 116b are connected to a switch 117b.  Para. 115, FIGS. 4-5, 8), over PCI-Express links and network switches, using PCI-Express protocol (switch 117a…switch 117b…switch 117c.  Each double-headed arrow indicate a PCI Express link 114 (or 126). Para. 115-120, 126, FIGS. 4-6, 8), the method comprising: interconnecting the plurality of PCI-Express enabled computing systems (end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8), each having at least a PCI-Express enabled outbound port (An end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, and is a set of transmitters and receivers for forming links, Para. 120, FIGS. 4-6, 8) at a PCI based peripheral module, enabled for system interconnection (FIG. 4 shows a component of end point 115b that includes a communication line directly extending to switch 117b, Para. 115), forming an end point of the PCI-Express bus (end point 115b, Para. 115, FIG. 4), enabled for system interconnection and data transfer (the PCI Express system as shown in FIG. 4.  An end point 115b and a legacy end point 116b are connected to a switch 117b.  Para. 115, FIGS. 4-5, 8).  
Ikeda teaches connecting the outbound port of each of the plurality of PCI-Express enabled computing systems to a PCI-Express enabled inbound port on at least one of the network switches using PCI-Express links and PCI-Express protocol (the PCI Express system as shown in FIG. 4.  An end point 115b and a legacy end point 116b are connected to a switch 117b.  Para. 115, FIGS. 4-5, 8), thereby forming a cluster of interconnected PCI-Express based processing systems (an end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8).  
Ikeda teaches, wherein the network switch is configured as a hub of a star connected network interconnection topology (switch 117 (or 134).  As shown in FIG. 8, the switch is recognized as a set of virtual PCI-PCI bridges. In the figure, each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports.  Para. 126, FIGS. 1-2, 4-5, 8) for transfer of data between its PCI-Express enabled inbound ports (the PCI Express system as shown in FIG. 4.  An end point 115b and a legacy end point 116b are connected to a switch 117b.  Para. 115, FIGS. 4-5, 8).  
Ikeda teaches, wherein the interconnecting enables exchanging of data between the interconnected computing devices of the cluster using PCI-Express protocol (switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8).  
Ikeda fails to teach a plurality of interconnected PCI-Express enabled computing devices, each comprising a root complex controlling a respective PCI-Express bus, and a outbound port under control of the at least the root complex.  
Boyd teaches a plurality of interconnected PCI-Express enabled computing devices (root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3), each comprising a root complex (one or more root complexes 108, 118, 128, 138, and 139, attached to I/O fabric 144 through I/O links 110, 120, 130, 142, and 143, and to memory controllers 104, 114, 124, and 134 of root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3) controlling a respective PCI-Express bus (distributed computing system which uses the PCI Express protocol, Para. 21, FIGS. 1, 3).  
Boyd teaches a outbound port under control of the at least the root complex (one or more root complexes 108, 118, 128, 138, and 139, attached to I/O fabric 144 through I/O links 110, 120, 130, 142, and 143, Para. 22, FIGS. 1, 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Boyd with the teachings of Ikeda since Riley provides a technique for communications among root nodes involving PCI-Express, which can be introduced into the system of Boyd to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.


Claims 6 and 8-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda in view of Boyd, and further in view of Riley (Pub. No.: US 20050238035 A1), hereafter referred to as Riley.  
	In regard to Claim 6, as presented in the rejection of Claim 5, Ikeda in view of
Boyd teaches network switches.
Ikeda fails to teach exchanging data between any of a first and a second of the plurality of interconnected PCI-Express enabled computing systems using PCI- Express protocol over PCI-Express links and network switches, further comprising: transferring data from the first of the PCI-Express enabled computing system to the second of the PCI-Express enabled computing system and transferring data from the second of the PCI-Express enabled computing system to the first the PCI-Express enabled computing system; wherein transferring data from the first of the PCI-Express enabled computing systems to the second of the PCI-Express enabled computing systems comprises: a) transferring data from a first outbound PCI-Express enabled port enabled for data transfer on the first of the PCI-Express enabled computing system to a first inbound PCI-Express enabled port on a first network switch; b) transferring data from the first inbound PCI-Express port on the first network switch to a second inbound PCI-Express enabled port on the first network switch; c) transferring data from the second inbound PCI-Express enabled port on the first network switch to a second outbound PCI-Express enabled port enabled for system interconnection on the second of the PCI-Express enabled computing system; and transferring data from the second of the PCI-Express enabled computing systems to the first of the PCI-Express enabled computing systems, comprising: d) transferring data from the second outbound PCI-Express port enabled for system interconnection on the second of the PCI-Express enabled computing system to the second inbound PCI- Express port on the first network switch; e) transferring data from the second inbound PCI-Express enabled port on the first network switch to the first inbound PCI-Express enabled port on the first network switch; f) transferring data from the first inbound PCI-Express enabled port on the first network switch to the first outbound PCI-Express enabled port on the first of the PCI-Express enabled computing system; wherein the first network switch comprises a plurality of inbound PCI-Express enabled ports for enabling connection to the outbound PCI-Express ports of the plurality of PCI-Express enabled computing systems to be interconnected using PCI-Express links; and wherein the first network switch forms the hub of a star connected network topology interconnecting the plurality of PCI-Express enabled computing devices through their respective PCI-Express bus systems and root-complexes.
Riley teaches exchanging data between any of a first and a second of the plurality of interconnected PCI-Express enabled computing systems using PCI- Express protocol over PCI-Express links and network switches, further comprising: transferring data from the first of the PCI-Express enabled computing system to the second of the PCI-Express enabled computing system and transferring data from the second of the PCI-Express enabled computing system to the first the PCI-Express enabled computing system; wherein transferring data from the first of the PCI-Express enabled computing systems to the second of the PCI-Express enabled computing systems comprises: a) transferring data from a first outbound PCI-Express enabled port enabled for data transfer on the first of the PCI-Express enabled computing system to a first inbound PCI-Express enabled port on a first network switch; b) transferring data from the first inbound PCI-Express port on the first network switch to a second inbound PCI-Express enabled port on the first network switch; c) transferring data from the second inbound PCI-Express enabled port on the first network switch to a second outbound PCI-Express enabled port enabled for system interconnection on the second of the PCI-Express enabled computing system; and transferring data from the second of the PCI-Express enabled computing systems to the first of the PCI-Express enabled computing systems, comprising: d) transferring data from the second outbound PCI-Express port enabled for system interconnection on the second of the PCI-Express enabled computing system to the second inbound PCI- Express port on the first network switch; e) transferring data from the second inbound PCI-Express enabled port on the first network switch to the first inbound PCI-Express enabled port on the first network switch; f) transferring data from the first inbound PCI-Express enabled port on the first network switch to the first outbound PCI-Express enabled port on the first of the PCI-Express enabled computing system; wherein the first network switch comprises a plurality of inbound PCI-Express enabled ports for enabling connection to the outbound PCI-Express ports of the plurality of PCI-Express enabled computing systems to be interconnected using PCI-Express links; and wherein the first network switch forms the hub of a star connected network topology interconnecting the plurality of PCI-Express enabled computing devices through their respective PCI-Express bus systems and root-complexes (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 8, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach wherein each network switch also including at least a first PCI-Express-enabled expansion port connecting to a second PCI-Express-enabled expansion port on another network switch using PCI-Express links and exchanging data between a first cluster of PCI-Express enabled computing systems connected to a first network switch and a second cluster of PCI-Express enabled computing systems connected to a second network switch using PCI-Express protocol.  
Riley teaches wherein each network switch also including at least a first PCI-Express-enabled expansion port connecting to a second PCI-Express-enabled expansion port on another network switch using PCI-Express links and exchanging data between a first cluster of PCI-Express enabled computing systems connected to a first network switch and a second cluster of PCI-Express enabled computing systems connected to a second network switch using PCI-Express protocol (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 9, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the capability to exchange data over PCI-Express links using PCI-Express protocol, between a plurality of clusters of PCI-Express enabled computing systems, the plurality of clusters interconnected via expansion ports on network switches with PCI-Express links and using PCI- Express protocol forming a super cluster, enable the processing capability to expand as needed.  
Riley teaches the capability to exchange data over PCI-Express links using PCI-Express protocol, between a plurality of clusters of PCI-Express enabled computing systems, the plurality of clusters interconnected via expansion ports on network switches with PCI-Express links and using PCI- Express protocol forming a super cluster, enable the processing capability to expand as needed (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 10, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the PCI-Express based computing systems comprise computing elements selected from a group comprising computers, other systems enabled for computation, sensor systems, control systems, storage systems and embedded systems.  
Riley teaches the PCI-Express based computing systems comprise computing elements selected from a group comprising computers, other systems enabled for computation, sensor systems, control systems, storage systems and embedded systems (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 11, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the interconnected and clustered systems comprise any or all of Integrated circuit implementations, FPGA implementations, System on Chip implementation, and chip on board implementations of the PCI-Express based computing systems.  
Riley teaches the interconnected and clustered systems comprise any or all of Integrated circuit implementations, FPGA implementations, System on Chip implementation, and chip on board implementations of the PCI-Express based computing systems (each switch port and endpoint within the hierarchy is identified (a PCI-Express-based network switch fabric 102 can communicate with a PCI-X based I/O node 126 as if it were coupled directly to the internal PCI-X bus of compute node 120.  The transaction that is sent across the network switch fabric 102 would be a PCI-X transaction encapsulated by a native PCI-Express transaction. Para. 45, FIG. 8).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 12, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the outbound PCI-Express port of each one of the PCI-Express based computing systems connecting to the network switch is configured for system interconnection.  
Riley teaches the outbound PCI-Express port of each one of the PCI-Express based computing systems connecting to the network switch is configured for system interconnection (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 13, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the PCI-Express based network switch and PCI-Express links are agnostic to the type of data transmission technology used.  
Riley teaches the PCI-Express based network switch and PCI-Express links are agnostic to the type of data transmission technology used (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path. Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 14, as presented in the rejection of Claim 5, Ikeda in view of Boyd teaches a method.  
Ikeda fails to teach the network switch implementation comprises any one or more of an Integrated-circuit implementations, a FPGA implementation, a System on Chip (SOC) implementation, a chip on board (COB) implementation, an optical implementation, and a hybrid circuit implementation.  
Riley teaches the network switch implementation comprises any one or more of an Integrated-circuit implementations, a FPGA implementation, a System on Chip (SOC) implementation, a chip on board (COB) implementation, an optical implementation, and a hybrid circuit implementation ((each switch port and endpoint within the hierarchy is identified (referred to in the PCI architecture as "enumeration"), and in which the primary bus coupled to the management node is closest to the Root Complex, Para. 25, FIGS. 3-5).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.  Page 13 of the Remarks presents the argument that Here the examiner has indicated that there is no teaching in Ikeda that allows for two or more PCI-Express based systems each having at least a root complex of its own controlling a PCI-Express bus.  This argument is not persuasive.  The claim limitations not taught by Ikeda, are taught by Moll (Pub. No.: US 20040230735 A1) and Boyd et al. (Pub. No.: US 20070019637 A1).  As presented in the rejection of Claim 1, Moll teaches each of the PCI-Express based computing system (FIG. 2A shows Devices 11j, 11k, 11m connected through Bus_0 (root).  FIG. 2A shows Devices 11n, 11o connected through Bus_1 (virtual peripheral bus - 19)) each comprising at least a root complex, each root complex controlling a PCI-Express bus system (the configurable host bridge serves as a root bridge of the peripheral bus fabric, Para. 15, FIG. 2A.  Host bridge 9 (root) and configurable host bridge 15, Para. 34, FIG. 2A).  
As presented in the rejection of Claim 5, Boyd teaches a plurality of interconnected PCI-Express enabled computing devices (root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3), each comprising a root complex (one or more root complexes 108, 118, 128, 138, and 139, attached to I/O fabric 144 through I/O links 110, 120, 130, 142, and 143, and to memory controllers 104, 114, 124, and 134 of root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3) controlling a respective PCI-Express bus (distributed computing system which uses the PCI Express protocol, Para. 21, FIGS. 1, 3).  
Boyd teaches a outbound port under control of the at least the root complex (one or more root complexes 108, 118, 128, 138, and 139, attached to I/O fabric 144 through I/O links 110, 120, 130, 142, and 143, Para. 22, FIGS. 1, 3).  


Page 14 of the Remarks presents the argument that Hence Ikeda hiself is showing this as an example of a tree structure, typical of PCI-Express bus and not a star connection with the switch as a hub.  This argument is not persuasive.  FIG. 8 of Ikeda shows a switch with four links emanating from the switch’s center, and this is substantively the same as a hub of a star interconnection of Claim 1.  Although the switch may possibly be a component of a larger tree topology, this does not preclude a switch of Ikeda itself providing four links emanating from the switch’s center, from teaching a type of hub of a star interconnection of Claim 1.  


Page 15 of the Remarks presents the argument that A root bridge is indicated in Moll but Moll does not describe it as a root complex of a PCI_Express based computing system controlling the PCI-Express bus of the PCI_Express based computing system.  This argument is not persuasive.  Moll teaches in Para. 15, FIG. 2A: “the configurable host bridge serves as a root bridge of the peripheral bus fabric” (emphasis added).  FIG. 2A of Moll shows a Configurable Host Bridge 15 and a Host Bridge (root) 9.  As a result, each of a Configurable Host Bridge 15 and a Host Bridge (root) 9 of Moll are substantively the same as a respective root complex of Claim 1.  
Moll teaches in Para. 34 of “support one or more versions of the PCI-X specification”, and FIG. 2A of Moll shows Devices 11j, 11k, 11m connected through Bus_0, which is substantively the same as a computing system of Claim 1.  FIG. 2A of Moll shows Devices 11n, 11o connected through Bus_1, which is also substantively the same as a computing system of Claim 1.  
As a result, Devices 11j, 11k, 11m of Bus_0 and Devices 11n, 11o of Bus_1 are substantively the same as a plurality of computing systems of Claim 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
8-10-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477